DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 14, 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0053341 to Parvin.
Regarding Claims 1, 22, and 23.  Parvin teaches bedding products such as a mattress, pillow, or chair pad (Paragraph 0009), i.e. cushioning materials.  The cushioning materials of Parvin comprise 20 to 30% by volume of foam and 70 to 80% by volume of fiber (Paragraph 0008).  The particles/chunks of foam are distributed within the fibers (Paragraph 0019).  The fiber strands may be of a type that includes a structure that helps hold the foam in place (Paragraph 0037), i.e. the foam material may be suspended within the network of fibers.  
Regarding Claim 4.  Parvin teaches the cushioning material of Claim 1 wherein the foam material may comprise latex foam (Paragraph 0008).
Regarding Claim 5.  Parvin teaches the cushioning material of Claim 1 wherein the foam material may comprise viscoelastic/slow recovery/memory polyurethane foam (Paragraph 0037).
Regarding Claim 10.  Parvin teaches the cushioning material of Claim 1 wherein the fibers may be made from polyester (Paragraph 0037).
Regarding Claims 14 and 15.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the instantly claimed properties.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Parvin teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of US 5,061,737 to Hudson.
Regarding Claim 3.  Parvin teaches the cushioning material of Claim 1 but does not expressly teach the fibers comprise a siliconized material.  However, Hudson also teaches a cushioning material comprising fibers which are coated or slickened with silicone (Column 2, Lines 15 – 20).  Parvin and Hudson are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to coat the fibers of Parvin with silicone, as suggested by Hudson.  The motivation would have been that Hudson teaches this treatment enhances washability, resilience, and durability of the cushioning material (Column 2, Lines 15 – 20).  

Claims 6, 7, and 21 are rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of EP 2 208 445 to Wassilefky.
Regarding Claims 6 – 7 and 21.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the density of the foam material.  However, Wassilefky also teaches the concept of preparing a cushioning material from fibers and foam materials.  The foam material has a density as low as about 30 kg/m3 (1.8 pcf) and as high as 140 3 (8.7 pcf) (Paragraphs 0015 – 0016).  Parvin and Wassilefky are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a polyurethane foam having the density in the range suggested by Wassilefky to prepare the cushioning material of Parvin.  The motivation would have been that Wassilefky shows that this is a suitable density for foam materials which are to be used in cushioning applications (Paragraphs 0015 – 0016), which is also the intended application for the products of Parvin.

Claims 8, 9, and 11 – 13 are rejected under 35 U.S.C. 103 in view of US 2014/0053341 to Parvin, as applied to Claim 1 above, and further in view of US 3,900,648 to Smith.
Regarding Claims 8 and 9.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the diameter of the particles/chunks of the foam material.  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials, in which the foam particles have diameters of up to 1 inch (Column 4, Lines 64 - 67).  Parvin and Smith are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been 
Regarding Claim 11.  Parvin teaches the cushioning material of Claim 1 but does not expressly teach the fiber material is non-elastic.  However, Smith also teaches a cushioning material in which the fibers used may be acetate based (Column 3, Lines 23 – 26), i.e. fibers which are non-elastic.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use acetate fibers as suggested by Smith in the cushioning material of Parvin.  The motivation would have been that acetate fibers may be derived from plant materials, and would thus would increase the renewable resource content of the cushioning material.
Regarding Claims 12 and 13.  Parvin teaches the cushioning material of Claim 1 but is silent regarding the denier of the fibers (Column 2, Lines 13 - 16).  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials.  The fiber material may have a denier as low as 1 D (Column 3, Lines 37 – 41).   Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide fibers having a denier in the 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0053341 to Parvin in view of US 2015/0044393 to Uretsky et al.
Regarding Claims 16 and 18.  Parvin teaches a method of making a bedding products such as a mattress, pillow, or chair pad (Paragraphs 0005 - 0009), i.e. cushioning materials.  The method comprises mixing/blending foam particles with fibers such that the cushioning materials comprise 20 to 30% by volume of foam and 70 to 80% by volume of fiber (Paragraphs 0008 and 0037).  The particles/chunks of foam are distributed within the fibers (Paragraph 0019).  The fiber strands may be made from polyester and of a structure that helps hold the foam in place (Paragraph 0037), i.e. the foam material may be suspended within the network of fibers.  
Parvin does not teach the method further comprises a step of opening the fibers.  However, Uretsky et al. also teaches a method of making a composite material .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0053341 to Parvin in view of US 3,900,648 to Smith and EP 2 208 445 to Wassilefky.
Regarding Claim 20.  Parvin teaches bedding products such as a mattress, pillow, or chair pad (Paragraph 0009), i.e. cushioning materials.  The cushioning materials of Parvin comprise 20 to 30% by volume of foam and 70 to 80% by volume of fiber (Paragraph 0008).  The particles/chunks of foam are distributed within the fiber network (Paragraph 0019).  The fiber strands may be of a type that includes a structure that helps hold the foam in place (Paragraph 0037), i.e. the foam material may be suspended 
Parvin is additionally silent regarding the diameter of the particles/chunks of the foam material.  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials, in which the foam particles have diameters of up to 1 inch (Column 4, Lines 64 - 67).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the foam particles of Parvin with a diameter of 1 inch as suggested by Smith.  The motivation would have been that Smith shows that this is a suitable size for foam materials which are to be used in cushioning applications (Column 4, Lines 64 - 67), which is also the intended application for the products of Parvin.
Parvin is additionally silent regarding the denier of the fibers (Column 2, Lines 13 - 16).  However, Smith also teaches the concept of preparing a cushioning material from fibers and foam materials.  The fiber material may have a denier as low as 1 D (Column 3, Lines 37 – 41).   Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide fibers having a denier in the range suggested by Smith in the cushioning material of Parvin.  The motivation would have been that Smith shows that this is a suitable denier for fibers which are to be used in cushioning applications (Column 2, Lines 13 - 16), which is also the intended application for the products of Parvin.  Furthermore, Smith 
Parvin is also silent regarding the density of the foam material.  However, Wassilefky also teaches the concept of preparing a cushioning material from fibers and foam materials.  The foam material has a density as low as about 30 kg/m3 (1.8 pcf) and as high as 140 kg/m3 (8.7 pcf) (Paragraphs 0015 – 0016).  Parvin and Wassilefky are analogous art as they are from the same field of endeavor, namely cushioning materials based upon fibers and foam materials.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a polyurethane foam having the density in the range suggested by Wassilefky to prepare the cushioning material of Parvin.  The motivation would have been that Wassilefky shows that this is a suitable density for foam materials which are to be used in cushioning applications (Paragraphs 0015 – 0016), which is also the intended application for the products of Parvin.

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered and are persuasive.  Applicant argues that all prior art rejections in view of primary reference US 5,061,737 to Hudson are obviated by the present amendments to the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768